                                                               United States Bankruptcy Court
                                                               Northern District of California
In re:                                                                                                                 Case No. 19-30232-HLB
Munchery, Inc.                                                                                                         Chapter 11
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0971-3                                                  User: bgapuz                                                                Page 1 of 2
Date Rcvd: Sep 30, 2020                                               Form ID: pdfeoc                                                            Total Noticed: 6
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Oct 02, 2020:
Recip ID                    Recipient Name and Address
aty                     +   Daniel M. Eliades, K&L Gates LLP, 1 Newark Center, 10th Fl., Newark, NJ 07102-5237
aty                     +   David S. Catuogno, K&L Gates LLP, 1 Newark Center, 10th Fl., Newark, NJ 07102-5237
aty                     +   Pachulski Stang Ziehl & Jones LLP, 150 California St., 15th Floor, San Francisco, CA 94111-4554
consult                 +   Armanino, LLP, 12657 Alcosta Blvd., Suite 500, San Ramon, CA 94583-4406
                        +   Gail C. Lin, Outten & Golden LLP, One California Street, Suite 1250, San Francisco, CA 94111-5470
rspi                    +   James Beriker, 220 Shaw Rd., South San Francisco, CA 94080-6604

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
op               *+            Armanino, LLP, 12657 Alcosta Blvd., Suite 500, San Ramon, CA 94583-4406

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Oct 02, 2020                                            Signature:           /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on September 30, 2020 at the address(es) listed
below:
Name                                Email Address
Ariella T. Simonds
                                    on behalf of Interested Party TableArt Inc. asimonds@ktbslaw.com

Christopher Celentino
                                    on behalf of Creditor PayPal Inc. sometimes doing business as Braintree chris.celentino@dinsmore.com,
                                    caron.burke@dinsmore.com




           Case: 19-30232                Doc# 411             Filed: 10/02/20             Entered: 10/02/20 21:26:56                       Page 1 of
                                                                           5
District/off: 0971-3                                                 User: bgapuz                                                           Page 2 of 2
Date Rcvd: Sep 30, 2020                                              Form ID: pdfeoc                                                       Total Noticed: 6
David J. Cook
                                  on behalf of Creditor Performance Food Group Inc. cook@squeezebloodfromturnip.com

Eric M. Kyser
                                  on behalf of Creditor Riviera Produce Corp. ekyser@martynlawfirm.com admin@martynlawfirm.com

Gail Lin Chung
                                  on behalf of Plaintiff Christina Brooks gcl@raisnerroupinian.com jenny--hoxha--5459@ecf.pacerpro.com

Gary M. Kaplan
                                  on behalf of Creditor Nextdoor.com gkaplan@fbm.com calendar@fbm.com

Jacquelyn H. Choi
                                  on behalf of Creditor County of Los Angeles jacquelyn.choi@rimonlaw.com

Jason Rosell
                                  on behalf of Attorney Official Committee of Unsecured Creditors jrosell@pszjlaw.com mrenck@pszjlaw.com

Jennifer C. Hayes
                                  on behalf of Debtor Munchery Inc. jhayes@fhlawllp.com

John D. Fiero
                                  on behalf of Attorney Official Committee of Unsecured Creditors jfiero@pszjlaw.com ocarpio@pszjlaw.com

Julie C. Reagin
                                  on behalf of Creditor IRS julie.reagin@usdoj.gov manik.bowie@usdoj.gov

June Monroe
                                  on behalf of Creditor L.A. Specialty Produce Co. dba San Francisco Specialty june@rjlaw.com shelly@rjlaw.com

Krikor J. Meshefejian
                                  on behalf of Creditor Urban Leaf Co. dba The Produce Company kjm@lnbyb.com

Kristen G. Hilton
                                  on behalf of Creditor Triple B Corporation dba Charlies Produce Jbolstad@sussmanshank.com

Kyle Mathews
                                  on behalf of Creditor Comerica Bank kmathews@sheppardmullin.com

Laurie Hager
                                  on behalf of Creditor Triple B Corporation dba Charlies Produce lhager@sussmanshank.com

Leonardo D. Drubach
                                  on behalf of Creditor EUREKA VENTURES VI LLC leo@9000Law.com

Michael Lauter
                                  on behalf of Creditor Comerica Bank mlauter@sheppardmullin.com

Mikel R. Bistrow
                                  on behalf of Creditor PayPal Inc. sometimes doing business as Braintree mikel.bistrow@dinsmore.com,
                                  caron.burke@dinsmore.com

Office of the U.S. Trustee / SF
                                  USTPRegion17.SF.ECF@usdoj.gov

Robert G. Harris
                                  on behalf of Interested Party Conrad Chu rob@bindermalter.com

Ryan A. Witthans
                                  on behalf of Debtor Munchery Inc. rwitthans@fhlawllp.com

Stephen D. Finestone
                                  on behalf of Debtor Munchery Inc. sfinestone@fhlawllp.com

Steven T. Gubner
                                  on behalf of Creditor Ryder System Inc. sgubner@ebg-law.com, ecf@bg.law

Terri H. Didion
                                  on behalf of Debtor Munchery Inc. terri.didion@usdoj.gov, patti.vargas@usdoj.gov

Trevor Ross Fehr
                                  on behalf of U.S. Trustee Office of the U.S. Trustee / SF trevor.fehr@usdoj.gov


TOTAL: 26




          Case: 19-30232               Doc# 411            Filed: 10/02/20              Entered: 10/02/20 21:26:56                  Page 2 of
                                                                        5
                                                      Entered on Docket
                                                      September 30, 2020
                                                      EDWARD J. EMMONS, CLERK
                                                      U.S. BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF CALIFORNIA


 1    Jacquelyn H. Choi (SBN 211560)                  Signed and Filed: September 30, 2020
      RIMON, P.C.
 2    2029 Century Park East, Suite 400N
      Los Angeles, CA 90067-2905
 3
      Telephone: (310) 525-5859
 4    Facsimile: (310) 525-5859
      jacquelyn.choi@rimonlaw.com                  __________________________________________
                                                   HANNAH L. BLUMENSTIEL
 5
                                                   U.S. Bankruptcy Judge
      Attorneys for Creditor,
 6    LOS ANGELES COUNTY
 7
                                  UNITED STATES BANKRUPTCY COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                          SAN FRANCISCO DIVISION
 10
 11
       In re:                                                   Case No. 19-30232 (HLB)
 12
       MUNCHERY, INC.                                           Chapter 11
 13
                                Debtor and
 14                             Debtor-in-Possession.           ORDER TO EXTEND LOS ANGELES
                                                                COUNTY’S DEADLINE TO RESPOND
 15                                                             AND REQUEST HEARING ON
                                                                OBJECTION TO CLAIM OF LOS
 16                                                             ANGELES COUNTY (CLAIM NO. 45)
 17
 18                                                             [NO HEARING REQUIRED]

 19             Munchery, Inc., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned

 20   bankruptcy case and the Los Angeles County (“County” and collectively with the Debtor, the

 21   “Parties”), entered into a Third Stipulation and [Proposed] Order to Extend Los Angeles County’s

 22   Deadline to Respond and Request Hearing on Objection to Claim of Los Angeles County (Claim No.

 23   45) (the “Third Stipulation”), which was filed in the above-captioned Court on September 30, 2020

 24   [Docket No. 409], 1

 25             Upon consideration of the Second Stipulation as Docket No. 399, and good cause appearing

 26
 27             1
                 Unless otherwise defined herein, all capitalized terms shall have the same meaning as ascribed to
      them in the Third Stipulation.
 28




Case: 19-30232       Doc# 411      Filed: 10/02/20       Entered: 10/02/20 21:26:56            Page 3 of
                                                5
 1    therefore, the Court hereby orders as follows:
 2           1. The County’s Response Deadline is hereby extended from October 5, 2020 through and
 3               including October 19, 2020; and
 4           2. Any and all other deadlines are hereby extended in accordance with Local Bankruptcy
 5               Rules 3007-1 and Rule 9014-1.
 6
 7
                                            **END OF ORDER**
 8
 9

 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




Case: 19-30232     Doc# 411      Filed: 10/02/20       Entered: 10/02/20 21:26:56   Page 4 of
                                              5
 1                                        COURT SERVICE LIST
 2
 3    ECF Recipients
 4
 5    VIA U.S. MAIL
 6    Armanino, LLP
      12657 Alcosta Blvd., Suite 500
 7    San Ramon, CA 94583
 8
      James Beriker
 9    220 Shaw Rd.
      South San Francisco, CA 94080
 10
      David S. Catuogno
 11   K&L Gates LLP
      1 Newark Center, 10th Fl.
 12
      Newark, NJ 07102
 13
      Daniel M. Eliades
 14   K&L Gates LLP
      1 Newark Center, 10th Fl.
 15   Newark, NJ 07102
 16
      Gail C. Lin
 17   Outten & Golden LLP
      One California Street, Suite 1250
 18   San Francisco, CA 94111
 19   Pachulski Stang Ziehl & Jones LLP
 20   150 California St., 15th Floor
      San Francisco, CA 94111-4500
 21
 22
 23
 24
 25
 26
 27
 28




Case: 19-30232     Doc# 411       Filed: 10/02/20   Entered: 10/02/20 21:26:56   Page 5 of
                                               5
